7. Cooperation in vocational education and training to support the Europe 2020 strategy (
Mr President, yes, it is a very simple oral amendment replacing the word 'harmonisation' with 'cooperation' since this is more appropriate and more precise as we are talking about vocational training.
(The President asked the speaker to read out the whole text of the amendment)
So it will read: 'Takes the view that better cooperation among Member States' different education systems - bridging those differences and ensuring mutual recognition of certificates and diplomas among the Member States - should be emphasised in order to heighten cross-border collaboration and aid mobility'.